DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remark
	Claims 1-15 are canceled.
Claims 19 and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Independent claims 16 and 30 have been amended to recite that a single valve which is configured to separate two regions is in an open configuration, and the configuration to join the two regions is a closed configuration.
There is absolutely no support for these configurations as presently recited for the following reasons.
The specification, on section [0004] discusses the general nature of the inventive device and its mode of operations, wherein it is explicitly stated:
through the valve to enter the detection region, wherein the valve is configured to be closed during amplification and open after the duration of time.” 

The referenced section clearly demonstrates that the valve is in a closed configuration, during amplification which connotes that the reaction while occurring in the amplification reaction is isolated, and only allowed to travel once again through this region when the valve configuration is in an open configuration.
This understanding is solidified in the next section of the specification, wherein on section [0005], the below is disclosed:
“sample assessment device also includes a valve coupled to the substrate and configured to separate the amplification region and detection region in a closed configuration”

In the preceding section [0004], the specification clearly conveys that the valve is in a closed configuration during amplification, and section [0005] further clarifies that in this closed configuration, the amplification region and the detection region are separated.
Therefore, Applicant’s present amendment which now reverses the process and structure of the valve by the way it operates by reciting the valve is configured in an open configuration which separates the amplification and detection regions, is deemed new matter.
It is noted herein that Applicants’ representative is alleging that the Office has suggested the subject-language:

    PNG
    media_image1.png
    207
    985
    media_image1.png
    Greyscale

Applicant’s response (page 6)
	This is simply untrue.  The purported suggestion found in the Office Action, to which Applicants justify the subject-amendment is reproduced below:

    PNG
    media_image2.png
    367
    1010
    media_image2.png
    Greyscale

From Final Rejection mailed on November 5, 2020 (page 13)
As plainly seen, the Office Action notes that the flow of the amplification to the detection region occurs (i.e., the separation between amplification and detection regions are opened), when the single valve results in a closed configuration so as to block flow to the waste region.
Expounding the Office was communicating that the single valve operated in a manner that when it closed its flow configuration to from amplification region to the i.e., open configuration).
This concept is discussed on page 6 of the instant specification, wherein when valve (element 20 of Figure 1) is in a closed configuration between the amplification region and the detection region (i.e., fluid does not pass through), “While the valve is closed, the waste flows into a waste region 28 … by fluid displacement … fluid in the amplification zone can then amplify ‘in place’ (after the amplification zone and waste zone are full of liquid) until all of the amplification reagents have been used up … waste pad, when full, can then be disconnected and the detection fluid path can be connected, or just the latter can occur, such that all subsequent fluid fractions that flow through the detection (step 5) contain a minimum of waste and a maximum of amplified material” (section [0024]).
Lastly, the context in which Applicants are describing a valve’s open configuration as being that which stops flow therethrough is in direct contrast to the art’s usage of the mechanism.
Therefore, the subject amendment that reverses the functionality of the valve is deemed new matter and must be removed.
Claim Rejections - 35 USC § 102 - New Grounds
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 23, 24, 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bishop et al. (US 2015/0361487, published December 17, 2015, priority January 2013).

    PNG
    media_image3.png
    553
    856
    media_image3.png
    Greyscale
With regard to claim 16, Bishop disclose the below structure (reproduced from Figure 57):
As seen, the device disclosed by Bishop et al. comprises a substrate comprising: a) a sample application region (5708); b) an amplification region (5714a/b); c) a waste region comprising an entrance fluidically coupled to the amplification region and extending away from the amplification region (5720a/b; which is fluidically connected to the amplification region but extended away therefrom); and d) a detection region spaced apart from the amplification region (5718a/b), wherein the detection region is located downstream from the amplification region (5718a/b is located downstream from 5714a/b); and e) a single valve coupled to the substrate (see 5740) and configured to separate the amplification from the detection region in an open 
	The artisans also suggest other valve system means for regulating lateral flow across the substrate, such as in Figure 25, wherein an expandable member 2506 is employed to “expand” the member so as to disrupt fluid flow (therefore, the valve is “on” while the fluid flow is disrupted) and wherein the expandable member is not in the “expanded mode” (i.e., off) which allows the fluid flow (see Figures 25A and 25 B; see also “control device 2500 can be configured to fluidly disconnect the first and second pathway 2202, 2204 by separating the pathways 2202, 2204 by a distance d … 
	With regard to claim 17, the waste region is located at the end of the strip where the sample application, amplification region, and detection regions are found, and thus can be considered extending away from those regions.
	With regard to claim 18, the waste region (5720 a/b) comprises a rectangular form which comprises orthogonal and parallel axes to the direction of the flow from sample application to the detection region.
With regard to claims 23 and 28, amplification region comprises amplification reagents (“amplification pad containing one or more substances configured to facilitate isothermal amplification”, section [0233]; “amplification pads 5712a, 5712b can include one or more dry (or wet) amplification reagents, such as nicking enzymes, polymerases, probes, primers, and other components utilized in isothermal amplification reaction”, section [0176]).
	 With regard to claim 24, sample application tube is coupled to the substrate (see 5704a/b, Figure 58).

With regard to claim 29, the amplification and lysis region overlap (as any region of overlap is deemed arbitrary).
	Therefore, the invention as claimed is anticipated by Bishop et al.

Claim Rejections - 35 USC § 103
The rejection of claims 16-18, and 22-33 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2016/0002621, published January 2016, filed July 2014) in view of Jiang et al. (U.S. Patent No. 9,193,816, issued November 2015, filed November 30, 2011), made in the Office Action mailed on November 5, 2020 is provisionally withdrawn in view of the Amendment received on January 4, 2021.  The withdrawal is provisional because it is strictly based on the presently amended limitation that recites that two regions are fluidly connected when a valve is in a closed configuration, and the same two regions are fluidly separated when the valve is in an opened configuration.
Since the “valve” equivalent of Nelson et al. blocks fluid flow when it is in a “closed” configuration and allows fluid flow when it is in an “open” configuration, the system disclosed by Nelson et al. cannot teach this limitation.

Rejection – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 25, 27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2015/0361487, published December 17, 2015, priority January 2013) in view of Jiang et al. (U.S. Patent No. 9,193,816, issued November 2015, filed November 30, 2011).
The present rejection is divided into two different sets: A) Device (claims 20-22, 25, and 27); and B) System (claims 30-33).
A – Device (claims 20-22, 25, and 27):
	The teachings of Bishop et al. have already been discussed above.
	Bishop et al. do not explicitly teach all possible configuration that a waste region could have nor all its possible dimensions (claims 20-22).
	Bishop et al., while explicitly disclose a valve mechanism which expands based on fluid contact, do not explicitly disclose that the expansion material comprises hydrogel (claim 25).
	Bishop et al. do not explicitly disclose that the sample application region comprises lysis reagents disposed therein (claim 27).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bishop et al. and Jiang et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Bishop et al. disclose a lateral flow device which performs a series of reactions which are involved in an amplification and detection reactions.  Bishop et al. employ the lateral flow device to perform the process of introducing a sample into a sample application region, lysing, then amplifying (during migration) on a lateral flow strip of the device, then subsequently detecting the amplification products on a detection region.  Bishop et al. also teach the use of valves that expand for controlling the flow of sample migration between different processes, with specific suggestions of using the expandable valves to prevent the lateral flow from migrating to the next reaction process:
“control device 2500 can be configured to fluidly disconnect the first and second pathway 2202, 2204 by separating the pathways 2202, 2204 by a distance d … an expandable member 2506 … The expandable member 2506 

Based on the suggestion, one of ordinary skill in the art would have recognized that the use of hydrogel materials which also swell and shrink based on temperature changes (as taught by Jiang et al.), would have acted as the valve mechanism taught by Bishop et al. (i.e., yielding the same predictable outcome).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 

Generally, dimension or shapes of the waste region does not confer a patentable dimension absent said shape or dimension result in some unrecognized/obvious benefit to the device’s function.
Lastly, with regard to the sample application region comprising lysis reagents, while Bishop et al. explicitly teach the lysis reaction occurring in the sample application region (in the sample collection tubes located above the substrate of the device), wherein upon lysis, the sample (along with the lysis reagents) migrates onto and laterally flow through the porous substrate of the device, impregnating the substrate with lysis reagents would have also yielded the same outcome of lysing the samples which are loaded onto the device, and being motivated as such would not have been beyond the reasoning of the ordinarily skill in the art given that Bishop et al. already taught: 1) the lysed contents and their reagents can flow through the porous substrate of their device without deleterious effects in the subsequent amplification reaction; and 2) reagents can be disposed in either wet or dried forms of the porous 
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.
B – System (claims 30-33):
With regard to claim 30, Bishop et al. disclose the below structure (reproduced from Figure 57):

    PNG
    media_image3.png
    553
    856
    media_image3.png
    Greyscale
The artisans disclose that this exemplary device comprises a substrate (5708, 5780, and 5790), comprising a first region (5708 and 5780), a second region comprising an entrance fluidically coupled to the first region and extending away from the first region (5718a/b), extends away from first region 5708/5780), and a third region spaced apart from the first region, wherein the third region is located downstream of the first region (5720a/b) is located downstream and separated from the first region 5708/5780), a valve separating the first region from the third region (see 5740 that separates the regions 5708/5780 and 5720a/b), in an open configuration to prevent lateral flow from the first region to the third region and configured to permit the lateral flow in a closed configuration, wherein said valve controls the lateral flow to gapped (i.e., opened) and prevents the flow of lateral flow from the second region to the third region; see also, “[o]nce the amplification is complete [in the first region 5780] … a barrier 5740 can be removed to fluidly connect the heating legs 5714a, 5714b with the detection pads 5716b, 5716b … fluid then flows across the detection legs 5178a, 5719b”, section [0181]), a detector configured to detect one or more signal molecules in the substrate and provide an output (“the target and control lines 6800 are then visible in the detection legs”, section [0181]).
	The first region comprise lysis reagents (“system … can be useful for applications such as lysis, amplification and detection and any part of a diagnostic device …”, section [0242]).
	With regard to claim 31, the system comprises a heater positioned to heat the first region during an amplification reaction which controls the heating temperature (“[a] heat source 5730 can be positioned on or adjacent the heating legs 5714a, 5714b”, section [0175]).
With regard to claim 32, the first region comprises an amplification region and lysis region spaced apart from each other (regions 5708 is spaced apart from region 5714a/b where amplification takes place).
With regard to claim 33, the amplification and lysis region overlap (as any region of overlap is deemed arbitrary).

However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed system comprising a processor that outputs the detection signal produced in the system disclosed by Bishop et al. for the following reasons.
While Bishop et al. did not explicitly mention the use of a processor as part of their detection system, the detection device was encased in a housing system 7002 which encased the detection device with a heat source (see Figure 70), wherein the artisans explicitly state, “[o]ther details describing well-known structures and systems often associated with … biomedical diagnostics, immunoassays, etc. have not be set forth in the following disclosure to avoid unnecessarily obscuring the description of the various embodiments of the technology.” (section [0073]), one of ordinary skill in the art would have been motivated to also combine a CPU so as to detect and output the determination of the assay to a computer for the advantage of providing an automated system, where coupling CPUs for such a purpose had been routinely associated with biomedical diagnostics.
Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
	Applicants are suggested to claim the configuration of the waste region in respect to the sample loading, amplification and detection region as reflected in Figure 1, instead of employing broad language such as “extending away from”, so as to clearly define the structure of the device and system.  It is also suggested that the valve structure be specifically claimed (without new matter) which works in conjunction with the specific configuration.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 24, 2021
/YJK/